Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

            DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 July 2022 has been entered.	
2.	Claims 3 and 12 have been cancelled.
3.	Claims 21-22 have been newly added.
4.	Claims 1-2, 8, 15-17 and 19 have been amended. 
5.	Claims 1-2, 4-11 and 13-22 are currently pending and rejected.

         Responses to the Argument

6.	The applicant’s arguments filed on 7 July 2022 are moot in view of new ground of rejection rendered.	

                                 Claim Rejections - 35 USC § 103


7. 	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all
obviousness rejections set forth in this Office action:

(a) A patent may not be obtained through the invention is not identically disclosed or described as
set forth in section 102 of this title, if the differences between the subject matter sought to be
patented and the prior art are such that the subject matter as a whole would have been obvious at
the time the invention was made to a person having ordinary skill in the art to which said subject
matter pertains. Patentability shall not be negatived by the manner in which the invention was
made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966),
that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a)
are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
nonobviousness.

Claims 1-2, 4-11 and 13-22 are rejected under 35 U.S.C §103(a) as being unpatentable over Ma et al. (US Publication No. 20120331293), hereinafter Ma and in view of Chin Et al. (US Publication No. 20070136794), hereinafter Chin and in view of Bensimon et al. (FR Publication no.FR22906096), hereinafter Bensimon.

Regarding claim 1:
receiving, from a client device, a request for a webpage associated with protected content (Ma, ¶23).
identifying a key identifier associated with the protected content, wherein the key identifier identifies a key usable to enable playback of the protected content (Ma, ¶7).
Ma does not explicitly suggest, building the webpage including by embedding the key identifier within the web page; however, in a same field endeavor Chin discloses this limitation (Chin, ¶19, 40).
Ma does not explicitly suggest, transmitting the webpage to the client device in response to the request for the webpage; however, in a same field endeavor Chin discloses this limitation (Chin, ¶25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of method of using key or license finder for a media file of Ma with the process of embedding key identifier disclosed in Chin to prevent hacker to access media file, stated by Chin at para.46.
Ma in view of Chin does not explicitly suggest, receiving, in parallel from the client device based on a receipt of the webpage at the client device, a request for the key identified by the key identifier embedded within the webpage and a request for the protected content; however, in a same field of endeavor Bensimon discloses this limitation (Bensimon, page, 5, “terminal (10) can simultaneously receive, via a DRM
proxy server P, a right object (RO) generated by the server (RI) during the step (560) and an encrypted object (DCF) generated by the authentication server (A) during a generation step (500) with formatting of the encrypted object (DCF) which encapsulates the session key”).

	Ma in view of Chin does not explicitly suggest and transmitting, in parallel to the client device, the key and the protected content in response to the request for the key and the request for the protected content; however, in a same field of endeavor Bensimon discloses this limitation (Bensimon, page, 6, “provides the terminal (10) with DCF content (step (550)), containing the required secret (s), this content is encrypted for example by means of a key K. In the authentication system (A) may also provide a secret or a key associated with the secret distributed to the terminal (10) which will allow the equipment (20) to authenticate this terminal, as illustrated by the step (54). It is the server (RI) that distributes rights of use of digital content. The server (RI) may also distribute the session key or keys for decrypting this content, by sending said encrypted objects (RO)
or DCF protected information. In other words, the authentication server (A) provides the terminal with the secret (s) in the form of a DCF encrypted object supplemented by the associated RO rights object provided by the server (RI). While the delivery of the protected information DCF and the entitlement object (RO) is done in a combined manner”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of method of using key or license finder for a media file with embedding key identifier of Ma in view Chin with parallel transmission of content and key request disclosed in Bensimon to have  “advantage of delivering the secret through the server (P) is to minimize the interactions of the terminal”, stated by Bensimon at page, 5.

Regarding claim 2:
further comprising: determining to rotate the key for a new key (Ma, ¶3).
responsive to determining to rotate the key for a new key, transmitting the new key and a second portion of the protected content to the client device, wherein the new key is usable to enable playback of the second portion of the protected content (Ma, ¶23).

Regarding claim 4:
wherein the request for the webpage associated with the protected content is received from a web browser running on the client device and the request for the key identified by the key identifier is received from a media player running within the web browser (Ma, ¶8).

Regarding claim 5:
Ma does not explicitly suggest, wherein the key identifier is embedded within a script of the webpage; however, in a same field endeavor Chin discloses this limitation (Chin, ¶9, ¶40, ¶43).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 1.

Regarding claim 6:
Ma does not explicitly suggest, wherein a uniform resource locator for the key identifier is embedded within the webpage; however, in a same field endeavor Chin discloses this limitation (Chin, ¶9, ¶40).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 1.

Regarding claim 7:
the transmission of the webpage to the client device is configured to initiate a key acquisition process by the client device (Ma, ¶4).

Regarding claim 8:
a content provider device that receives, from a client device, a first request for a webpage associated with protected content and transmits, to the client device, the webpage responsive to the first request (Ma, ¶23, ¶26).
Ma does not explicitly suggest, wherein a key identifier associated with the protected content is embedded within the web page; however, in a same field endeavor Chin discloses this limitation (Chin, ¶19, 40).
Ma does not explicitly suggest, and a key management device that, responsive to the transmitting of the webpage to the client device, receives, from the client device; however, in a same field endeavor Chin discloses this limitation (Chin, ¶25, 56).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of method of using key or license finder for a media file of Ma with the process of embedding key identifier disclosed in Chin to prevent hacker to access media file, stated by Chin at para.46.
Ma in view of Chin does not explicitly suggest, receives, in parallel from the client device, a second request for a key associated with the protected content and a third request for the protected content; however, in a same field of endeavor Bensimon discloses this limitation (Bensimon, page 6).
Ma in view of Chin does not explicitly suggest, and transmits, in parallel to the client device, the key responsive to the second request and the protected content responsive to the third request, wherein the second request identifies the key identifier; however, in a same field of endeavor Bensimon discloses this limitation (Bensimon, page 7).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of method of using key or license finder for a media file with embedding key identifier of Ma in view Chin with parallel transmission of content and key request disclosed in Bensimon to have  “advantage of delivering the secret through the server (P) is to minimize the interactions of the terminal”, stated by Bensimon at page, 5.

Regarding claim 9:
further comprising: a data storage device including a key identifier store storing information associated with one or more key identifiers including the key identifier, wherein the content provider device is configured to retrieve the key identifier from the key identifier store responsive to the first request (Ma, ¶19).

Regarding claim 10:
wherein the key identifier is a first key identifier configured for enabling playback of a first portion of the protected content, wherein the content provider device uses a key rotation scheme to identify the first key identifier and a second key identifier configured for enabling playback of a second portion of the protected content, wherein both of the first key identifier and the second key identifier are embedded within the webpage (Ma, Fig.3, ¶15).

Regarding claim 11:
Ma does not explicitly suggest, wherein the webpage with the key identifier embedded is transmitted to the client device before the content provider device transmits the protected content to the client device; however, in a same field endeavor Chin discloses this limitation (Chin, ¶19, and ¶43-44).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 8.

Regarding claim 13:
Ma does not explicitly suggest, wherein the key identifier is embedded within a script of the webpage; however, in a same field endeavor Chin discloses this limitation (Chin, ¶19, ¶40, ¶43).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 8.

Regarding claim 14:
Ma does not explicitly suggest, wherein a uniform resource locator for the key identifier is embedded within the webpage; however, in a same field endeavor Chin discloses this limitation (Chin, ¶19, ¶40).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 8.

Regarding claim 15:
comprising: a memory; and a processor configured to execute instructions stored in the memory to: (Ma, ¶14).
Ma in view of Chin does not explicitly suggest, receive, in parallel from a client device, a request for a key identified by a key identifier embedded within a webpage (Chin, ¶19, 40) associated with protected content; however, in a same field of endeavor Bensimon discloses this limitation (Bensimon, page, 5, “terminal (10) can simultaneously receive, via a DRM proxy server P, a right object (RO) generated by the server (RI) during the step (560) and an encrypted object (DCF) generated by the authentication server (A) during a generation step (500) with formatting of the encrypted object (DCF) which encapsulates the session key”).
and for the protected content, wherein the key enables playback of the protected content (Ma, ¶7).
Ma in view of Chin does not explicitly suggest and transmit in parallel, to the client devices the key and the protected content in response to the request for the key and for the protected content; however, in a same field of endeavor Bensimon discloses this limitation (Bensimon, page, 6, “provides the terminal (10) with DCF content (step (550)), containing the required secret (s), this content is encrypted for example by means of a key K. In the authentication system (A) may also provide a secret or a key associated with the secret distributed to the terminal (10) which will allow the equipment (20) to authenticate this terminal, as illustrated by the step (54). It is the server (RI) that distributes rights of use of digital content. The server (RI) may also distribute the session key or keys for decrypting this content, by sending said encrypted objects (RO)or DCF protected information. In other words, the authentication server (A) provides the terminal with the secret (s) in the form of a DCF encrypted object supplemented by the associated RO rights object provided by the server (RI). While the delivery of the protected information DCF and the entitlement object (RO) is done in a combined manner”).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of method of using key or license finder for a media file with embedding key identifier of Ma in view Chin with parallel transmission of content and key request disclosed in Bensimon to have  “advantage of delivering the secret through the server (P) is to minimize the interactions of the terminal”, stated by Bensimon at page, 5.

Regarding claim 16:
wherein the webpage is loaded at the client device and the content stream is downloaded to the client device prior to a determination at the client device that the key identifier is required for enabling the playback of the protected content (Ma, ¶7).

Regarding claim 17:
wherein the transmission of the webpage including the embedded key identifier to the client is configured to initiate a key acquisition process by the client device (Ma, ¶4).

Regarding claim 18:
Ma does not explicitly suggest, wherein a plurality of key identifiers including the key identifier are embedded within the webpage, wherein each key identifier of the plurality of key identifiers corresponds to different protected content associated with the web page; however, in a same field endeavor Chin discloses this limitation (Chin, ¶18, ¶39).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 15. 

Regarding claim 19:
Ma does not explicitly suggest, wherein the protected content is embedded within the webpage; however, in a same field endeavor Chin discloses this limitation (Chin, ¶19, ¶40).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 15.

Regarding claim 20: 
Ma does not explicitly suggest, wherein the key identifier is embedded within a script of the webpage; however, in a same field endeavor Chin discloses this limitation (Chin, ¶9, ¶40, ¶43).
Same motivation for combining the respective features of Ma and Chin applies herein, as discussed in the rejection of claim 15.

Regarding claim 21: 
wherein a request for the webpage associated with the protected content is received from a web browser running on the client device and the request for the key and for the protected content is received from a media player running within the web browser (Ma, ¶2).

Regarding claim 22: 
wherein a request for the webpage associated with the protected content is received from a web browser running on the client device and the request for the key and for the protected content is received from a media player running within the web browser (Ma, ¶2).


Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890